 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9
10   MITCHELL FIELDS,                                          Case No.: 2:17-cv-01725-JAD-NJK
11           Plaintiff(s),                                                   ORDER
12   v.
13   DWIGHT NEVEN, et al.,
14
             Defendant(s).
15
16          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by a state
17 prisoner. Plaintiff has submitted an application to proceed in forma pauperis. (ECF No. 4).
18 Based on the financial information provided, the Court finds that Plaintiff is unable to prepay the
19 full filing fee in this matter.
20          The Court entered a screening order on June 11, 2018. (ECF No. 7). A follow-up order
21 imposed a 90-day stay and the Court entered a subsequent order in which the parties were
22 assigned to mediation by a court-appointed mediator. (ECF Nos. 9, 11). The Office of the
23 Attorney General has filed a status report indicating that settlement has not been reached and
24 informing the Court of its intent to proceed with this action. (ECF No. 13).
25          For the foregoing reasons, IT IS ORDERED that:
26          1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 4) is GRANTED.
27 Plaintiff shall not be required to pay an initial installment of the filing fee. In the event that this
28 action is dismissed, the full filing fee must still be paid pursuant to 28 U.S.C. § 1915(b)(2).

                                                       1
 1         2.      The movant herein is permitted to maintain this action to conclusion without the
 2 necessity of prepayment of any additional fees or costs or the giving of security therefor. This
 3 order granting leave to proceed in forma pauperis shall not extend to the issuance and/or service
 4 of subpoenas at government expense.
 5         3.      Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections shall
 6 pay to the Clerk of the United States District Court, District of Nevada, 20% of the preceding
 7 month’s deposits to Plaintiff’s account (Mitchell Fields, #46666), in the months that the account
 8 exceeds $10.00, until the full $350.00 filing fee has been paid for this action. The Clerk of the
 9 Court shall SEND a copy of this order to the Finance Division of the Clerk’s Office. The Clerk
10 of the Court shall also SEND a copy of this order to the attention of the Chief of Inmate Services
11 for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.
12         4.      The Clerk of the Court shall electronically SERVE a copy of this order and a
13 copy of Plaintiff’s amended complaint (ECF No. 8) on the Office of the Attorney General of the
14 State of Nevada by adding the Attorney General of the State of Nevada to the docket sheet. This
15 does not indicate acceptance of service.
16         5.      Service must be perfected within ninety (90) days from the date of this order
17 pursuant to Fed. R. Civ. P. 4(m).
18         6.      Subject to the findings of the screening and follow up orders (ECF Nos. 7, 9),
19 within twenty-one (21) days of the date of entry of this order, the Attorney General’s Office shall
20 file a notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it
21 accepts service; (b) the names of the defendants for whom it does not accept service, and (c) the
22 names of the defendants for whom it is filing the last-known-address information under seal. As
23 to any of the named defendants for whom the Attorney General’s Office cannot accept service,
24 the Office shall file, under seal, but shall not serve the inmate Plaintiff the last known address(es)
25 of those defendant(s) for whom it has such information. If the last known address of the
26 defendant(s) is a post office box, the Attorney General's Office shall attempt to obtain and
27 provide the last known physical address(es).
28

                                                      2
 1         7.      If service cannot be accepted for any of the named defendant(s), Plaintiff shall file
 2 a motion identifying the unserved defendant(s), requesting issuance of a summons, and
 3 specifying a full name and address for the defendant(s). For the defendant(s) as to which the
 4 Attorney General has not provided last-known-address information, Plaintiff shall provide the
 5 full name and address for the defendant(s).
 6         8.      If the Attorney General accepts service of process for any named defendant(s),
 7 such defendant(s) shall file and serve an answer or other response to the amended complaint
 8 within sixty (60) days from the date of this order.
 9         9.      Henceforth, Plaintiff shall serve upon defendant(s) or, if an appearance has been
10 entered by counsel, upon their attorney(s), a copy of every pleading, motion or other document
11 submitted for consideration by the Court. Plaintiff shall include with the original document
12 submitted for filing a certificate stating the date that a true and correct copy of the document was
13 mailed or electronically filed to the defendants or counsel for the defendants. If counsel has
14 entered a notice of appearance, Plaintiff shall direct service to the individual attorney named in
15 the notice of appearance, at the physical or electronic address stated therein. The Court may
16 disregard any document received by a district judge or magistrate judge which has not been filed
17 with the Clerk, and any document received by a district judge, magistrate judge, or the Clerk
18 which fails to include a certificate showing proper service.
19         10.     This case is no longer stayed.
20
21
22         DATED THIS 18 day of October 2018.
23
24
25                                                  NANCY J. KOPPE
26                                                  UNITED STATES MAGISTRATE JUDGE
27
28

                                                      3
